SUPREME COURT OF ARIZONA

MATTHEW WAKELY,                   )                    Arizona Supreme Court
                                  )                    No. CV-22-0110-AP/EL
              Plaintiff/Appellee, )
                                  )                    Maricopa County
                 v.               )                    Superior Court
                                  )                    No. CV2022-004817
TODD HOWARD, et al.,              )
                                  )                    FILED 5/9/2022
           Defendants/Appellants. )
                                  )
__________________________________)


                                        DECISION ORDER

          The    Court,       by    a    panel    consisting      of    Chief      Justice

Brutinel, Justice Lopez, Justice Beene, and Justice King, has

considered the parties’ briefs, the record, the trial court’s

minute entry order, and the relevant statutes and case law in

this expedited election matter.

       In       2022,     Appellant           Todd      Howard      timely      submitted

nomination       petition      signatures         to    appear   on     the     Republican

primary    ballot       for    the       office   of    State    Senator      in   Arizona

Legislative District 8.

       On       April    18,       2022,    Appellee      Matthew      Wakely      filed   a

Verified        Complaint          for     Special       Action/Injunctive          Relief

challenging the number of signatures submitted by Mr. Howard as

insufficient and disputing Mr. Howard’s eligibility to serve in

the Legislature under Ariz. Const. Art. IV, Part 2, Section 2
Arizona Supreme Court No. CV-22-0110-EL/AP
Page 2 of 6

 (“No person shall be a member of the Legislature unless he...

shall have been a resident of Arizona at least three years and

of the county from which he is elected at least one year before

his   election.”).     On    April    22,     2022    Mr.      Wakely   filed   an

Application   for    Order    to   Show    Cause    and   for   Preliminary     and

Permanent Injunctive Relief.

       On April 22, 2022, Mr. Howard filed a Motion to Dismiss

the Verified Complaint for Special Action/Injunctive Relief and

Application   for    Order    to   Show    Cause    and   for   Preliminary     and

Permanent Injunctive Relief.

       On   April    25,     2022,   the     Superior     Court    conducted     an

evidentiary     hearing        on      the         Complaint      for     Special

Action/Injunctive      Relief.       After    considering         the   evidence,

pleadings, and testimony and taking the matter under advisement,

the Superior Court entered its Findings of Fact, Conclusions of

Law and Order. It found that Mr. Howard needed a minimum of 449

valid signatures, and that he had successfully submitted 485

valid signatures.

       However, it also found that Mr. Howard will not have been

a resident of Arizona for three consecutive years immediately

preceding the November 2022 Election because he was a resident

of Maryland as of October 2020 when he voted in that state in

the 2020 General Election. Therefore, Mr. Howard was ineligible

to serve in the Arizona Legislature under Ariz. Const. Art. IV,
Arizona Supreme Court No. CV-22-0110-EL/AP
Page 3 of 6

Part 2, Section 2. See Bearup v. Voss, 142 Ariz. 489 (App.

1984).

         The    Superior   Court   granted     the     requested   injunctive

relief, enjoining the Arizona Secretary of State, Recorders and

Board of Supervisors of Maricopa County from printing the name

of Todd Howard on the ballot for the Republican nomination for

State Senate for Legislative District 8. Mr. Howard’s Motion to

Dismiss and request for taxable costs under A.R.S. § 12-1840

were denied. Mr. Howard appealed.

         The Court has considered the briefs and authorities in

this appeal and agrees with the Superior Court that Mr. Howard

does not meet the residency requirement.

         IT IS ORDERED affirming the trial court decision. The

trial court’s factual findings concerning Mr. Howard’s residency

are   not   clearly   erroneous,   nor   are    they   disputed.   The   trial

court found that Mr. Howard was a registered voter in the State

of Maryland and voted in Maryland in the General Election in

October 2020 and therefore could not have been a resident of

Arizona as of that date. Viewed in the light most favorable to

upholding      the   court’s   decision,     the     record   supports   those

findings, and we must accept them.             Ariz. R. Civ. P. 52(a)(6).

Moreover, Mr. Howard’s brief acknowledges that, “[d]espite his

37 years of citizenship in Arizona Howard was a resident of

Maryland in 2020 through as recently as October 2021.”
Arizona Supreme Court No. CV-22-0110-EL/AP
Page 4 of 6

       We have no basis for overturning the trial court’s ruling

unless it is legally incorrect, an issue we review de novo.                See

City of Phoenix v. Glenayre Electronics, Inc., 242 Ariz. 139,

142 ¶ 9 (2017) (we review legal issues de novo).

       Reviewing        this    legal     issue     of         constitutional

interpretation     de   novo,   the   Court   declines    to     revisit   the

holding of Bearup v. Voss, supra, that Ariz. Const. Art. IV,

Part 2, Section 2 requires an Arizona legislator to have been a

resident   of   Arizona   for   three   consecutive      years    immediately

prior to the election in question. Mr. Howard’s contentions are

the same as were addressed in Bearup, 142 Ariz. at 490-491. They

were rejected in a well-considered analysis as follows:

    We find the Supreme Court's holding in Triano v.
    Massion, 109 Ariz. 506, 513 P.2d 935 (1973), persuasive
    and   dispositive.    In Triano, the    appellant   sought
    election to the Tucson City Council. The City Charter
    provided that a candidate for the office of councilman
    must be a resident of Tucson “for not less than three
    years immediately prior to becoming a candidate” and,
    further on in the same paragraph, required that a
    candidate must have resided in his ward “at least one
    year prior” to becoming a candidate. The appellant
    argued that, although he had not lived in the ward from
    which he was seeking election for one year immediately
    prior to becoming a candidate, he satisfied the
    requirement because he had resided within the ward for
    more than a year approximately seven years earlier. The
    court held that the residency requirement withstood
    constitutional muster, noting that the State has a
    compelling   interest   in    preventing   frivolous   and
    fraudulent candidacy by persons who have no previous
    exposure to the problems and desires of the electorate
    of a representative district. The court concluded that
    Triano's construction of the residency provision as
    requiring only that a candidate be a resident of the
Arizona Supreme Court No. CV-22-0110-EL/AP
Page 5 of 6

    ward for any one-year period prior to becoming a
    candidate   would   constitute  “an  unreasonable   and
    constrained construction” of the charter provision. 109
    Ariz. at 510, 513 P.2d at 939.
Bearup, 142 Ariz. at 491 (emphasis in original).
       We find the above analysis even more compelling in this

case, where the three-year requirement of residency within the

State is found in the same provision as the one-year requirement

of residency within the county. Construction of the three-year

requirement of residency within the State as appellant urges

would necessitate a construction of the one-year requirement of

residency within the County as merely requiring residency within

the county for one year at any time in the past. This Court has

already rejected that construction as “unreasonable”, and we do

so here. Therefore, after consideration,

       IT IS FURTHER ORDERED that the Arizona Secretary of State

and the Recorders and Board of Supervisors of Maricopa County

are enjoined from printing the name of Todd Howard on the ballot

for the Republican nomination for State Senate for Legislative

District 8 for the August 2022 primary election.

     DATED this     9th    day of May, 2022.



                               /s/
                           ROBERT BRUTINEL
                           Chief Justice
Arizona Supreme Court No. CV-22-0110-EL/AP
Page 6 of 6

TO:


Timothy A LaSota
Jonathan Simon
Joseph Eugene La Rue
Joshua David Rothenberg Bendor
Hon. Peter A Thompson
Hon. Jeff Fine
Alberto Rodriguez
Alicia Moffatt
Todd Howard
John S. Bullock
Amy B Chan
Noah Gabrielsen